 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00058-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   DARNELL RAY OWENS,                                  DATE: September 5, 2019
                                                         TIME: 9:30 a.m.
15                               Defendant.              COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on September 5, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 November 7, 2019, and to exclude time between September 5, 2019, and November 7, 2019, under

23 Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery thus far produced in this case

26          includes approximately 2,379 pages of documents including investigative reports, laboratory

27          reports, information regarding potential witnesses, and copies of letters that form the bases of the

28          charges in this case. All of this discovery has been either produced directly to counsel and/or


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         made available for inspection and copying.

 2                 b)      The government has represented that additional discovery will be produced on a

 3         rolling basis as it is gathered and prepared for production.

 4                 c)      Counsel for defendant desires additional time to review the discovery, consult

 5         with his client, conduct investigation and research related to the charges, and to otherwise

 6         prepare for trial.

 7                 d)      Counsel for defendant is scheduled to begin a trial in United States v. David

 8         Crawford, 2:19-cr-00066-CKD, a separate matter scheduled to begin on October 28, 2019. In

 9         addition to reviewing discovery and preparing for the instant matter, Counsel for defendant will

10         require significant time during September and October to prepare for this other trial as well.

11                 e)      Counsel for defendant believes that failure to grant the above-requested

12         continuance would deny him the reasonable time necessary for effective preparation, taking into

13         account the exercise of due diligence.

14                 f)      The government does not object to the continuance.

15                 g)      Based on the above-stated findings, the ends of justice served by continuing the

16         case as requested outweigh the interest of the public and the defendant in a trial within the

17         original date prescribed by the Speedy Trial Act.

18                 h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19         et seq., within which trial must commence, the time period of September 5, 2019 to November 7,

20         2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

21         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

22         of the Court’s finding that the ends of justice served by taking such action outweigh the best

23         interest of the public and the defendant in a speedy trial.

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: September 3, 2019                               MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ SHEA J. KENNY
 9                                                           SHEA J. KENNY
                                                             Assistant United States Attorney
10

11
                                                             HEATHER E. WILLIAMS
12                                                           Federal Defender
13
     Date: September 3, 2019                                 /s/ Jerome Price
14                                                           JEROME PRICE
                                                             Assistant Federal Defender
15                                                           Attorneys for Defendant
                                                             DARNELL RAY OWENS
16

17

18
                                   [PROPOSED] FINDINGS AND ORDER
19
            IT IS SO FOUND AND ORDERED on September 3, 2019.
20

21

22

23
                                                      THE HONORABLE TROY L. NUNLEY
24                                                    UNITED STATES DISTRICT JUDGE
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
